The Honorable Charlotte T. Schexnayder State Representative Box Dumas, Arkansas 71639
Dear Representative Schexnayder:
This is in response to your request for an opinion concerning the Town of Watson's desire to obtain certain school property that was abandoned after the consolidation of the Desha Central and Watson School Districts.  (The school was apparently closed when these two districts merged.)  Specifically, you state that the Town of Watson would like to know what precedent or law is available for the property being returned to the taxpayers there.
It is my opinion, in response to your question, that if the Town of Watson wishes to acquire the abandoned school property, it may negotiate with the newly created Delta School District for the purchase of the property.
When the Desha Central and the Watson districts were consolidated, the newly created Delta District succeeded to the property rights of both of the old districts.  See generally, A.C.A. 6-13-220, 6-13-221, and 6-13-310.  The "abandoned school property" is the property of the Delta District.  Section 6-13-620 (Supp. 1989) of the Arkansas Code provides that:
     The board of directors of each school district in the state shall be charged with the following powers and perform the following duties:
*     *     *
     (2)  Purchase buildings or rent schoolhouses and sites therefor and sell, rent, or exchange such sites or schoolhouses. [Emphasis added.]
Thus, the Delta School District Board of Directors may sell the abandoned school property, if it chooses to do so. Whether the Town of Watson may obtain the abandoned school property will be dependent upon whether the Delta District is willing to sell the property and whether the parties can agree to the terms of the sale, including the purchase price.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
STEVE CLARK Attorney General
SC:arb